Case: 15-51021      Document: 00513530858         Page: 1    Date Filed: 06/02/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 15-51021                                  FILED
                                  Summary Calendar                             June 2, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RICKY LAMONT GARRETT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:06-CR-82-1


Before DAVIS, JONES, and HAYNES, Circuit Judges.
PER CURIAM: *
       Ricky Lamont Garrett, federal prisoner # 56723-180, has filed a motion
for leave to proceed in forma pauperis (IFP) on appeal from the district court’s
denial of his 18 U.S.C. § 3582(c)(2) motion for a sentence reduction based on
Amendment 782 to the Sentencing Guidelines. The district court denied his
IFP motion and certified that the appeal was not taken in good faith. By




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-51021     Document: 00513530858      Page: 2   Date Filed: 06/02/2016


                                  No. 15-51021

moving for IFP status, Garrett is challenging the district court’s certification.
See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Garrett contends that the district court abused its discretion in denying
his § 3582(c)(2) motion because the decision was based on the court’s erroneous
finding that his early release would pose a danger to society. He also argues
that the district court’s denial fails to address the 18 U.S.C. § 3553(a)(6) factor
of avoiding unwarranted sentencing disparities among defendants with
similar records and that the district court judge is biased as evidenced by his
denial of Garrett’s motion.
      The district court implicitly recognized that Garrett was eligible for a
sentence reduction. Although Garrett was eligible for a sentence reduction,
the district court was under no obligation to grant him one. See United States
v. Evans, 587 F.3d 667, 673 (5th Cir. 2009). Garrett’s argument that his post-
sentencing conduct supported a sentence reduction was set forth in his
§ 3582(c)(2) motion.    The district court considered Garrett’s motion but
concluded, as a matter of discretion, that a lower sentence was not warranted.
In doing so, the district court explained that it had considered the § 3553(a)
factors, including the seriousness of the offense and the danger Garrett posed
to society if he were released earlier. Garrett has not shown that the district
court abused its discretion by basing its decision on an error of law or on a
clearly erroneous assessment of the evidence. See United States v. Henderson,
636 F.3d 713, 717 (5th Cir. 2011).          Further, his vague and conclusional
allegations of judicial bias are insufficient to demonstrate that the district
court abused its discretion in denying his § 3582(c)(2) motion. See Liteky v.
United States, 510 U.S. 540, 555 (1994).
      Because Garrett has failed to show that the district court abused its
discretion in denying his § 3582(c)(2) motion, the instant appeal does not



                                        2
    Case: 15-51021   Document: 00513530858     Page: 3   Date Filed: 06/02/2016


                                No. 15-51021

involve legal points arguable on their merits. See Howard v. King, 707 F.2d
215, 220 (5th Cir. 1983). Accordingly, Garrett’s IFP motion is DENIED, and
his appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n.24;
5TH CIR. R. 42.2. His motion for judicial notice is also DENIED.




                                      3